          Case 1:21-cr-00201-NONE-SKO Document 12 Filed 08/26/21 Page 1 of 2



 1   Kevin P. Rooney #107554
     OF COUNSEL, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
 3   Tel: (559) 233-5333
     Fax: (559) 233-4333
 4
     Specially Appearing on behalf of Defendant, JACK HAMILTON FELLOWS
 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                ) Case No.: 1:21-CR-00201-NONE-SKO
     UNITED STATES OF AMERICA,                    )
10                                                ) REQUEST TO SPECIALLY APPEAR
                   Plaintiff,                     ) AND ORDER
11                                                )
            vs.                                   )
12                                                )
      JACK HAMILTON FELLOWS,                      )
13                                                )
                   Defendant                      )
14

15          Attorney Kevin P. Rooney hereby requests to specially appear before the Court for
16   defendant Jack Hamilton Fellows’ arraignment scheduled for August 27. 2021.
17          Counsel is requesting leave to make a Special Appearance while arrangement are
18   completed for Mr. Fellow’s representation by counsel. Counsel expects those arrangements to
19   be finalized within one week.
20

21   Dated: August 26, 2021                                    Respectfully submitted,

22
                                                               s/ Kevin Rooney
23                                                             KEVIN P. ROONEY
24
                                                               Specially appearing on behalf of
                                                               Defendant Jack Hamilton Fellows
25

26

27

28
         Case 1:21-cr-00201-NONE-SKO Document 12 Filed 08/26/21 Page 2 of 2


                                      ORDER
 1

 2
     IT IS SO ORDERED.
 3

 4     Dated:   August 26, 2021                /s/ Barbara   A. McAuliffe     _
                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
